Citation Nr: 0809297	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-12 299 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left hand disability, 
claimed as Dupuytren's contracture, as secondary to service-
connected Dupuytren's contracture of the right hand.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1954 to 
July 1962 and from August 1973 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

Previously, the Board denied entitlement to service 
connection for Dupuytren's contracture, left hand, in a 
September 2003 decision on the basis that the disability was 
not incurred in or aggravated by service.  In November 2006 
the Board remanded the present claim for entitlement to 
service connection for a left hand disability as secondary to 
his service-connected right hand disability for a medical 
examination and opinion. 

The veteran testified at a video- to conference hearing at 
the RO before the undersigned Veteran's Law Judge in June 
2006 and before a Decision Review Officer (DRO) in October 
2004.  Transcripts of both hearings are of record.


FINDING OF FACT

The competent medical evidence of record indicates that the 
current left hand Dupuytren's contracture disability is not 
secondary to, or aggravated by, the veteran's service-
connected right hand Dupuytren's contracture disability.  


CONCLUSION OF LAW

A left hand Dupuytren's contracture disability is not 
proximately due to or the result of, or aggravated by, the 
veteran's service-connected right hand Dupuytren's 
contracture disability.  38 U.S.C.A. §§ 1110, 1116(a)(3), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2003.  The RO provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
December 2006, subsequent to the initial adjudication in 
March 2004.  While the December 2006 notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a November 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran medical 
examinations, obtained medical opinions as to the etiology of 
the disability, and afforded the veteran an opportunities to 
give testimony before the Board and a DRO.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
                                                                            

Analysis

The veteran seeks service connection for a left hand 
Dupuytren's contracture disability.  The veteran contends 
that his left hand disability is secondary to the service-
connected Dupuytren's contracture disability of his right 
hand.  Furthermore, he notes that he has received medical 
information indicating that Dupuytren's contracture manifests 
in other parts of the body.  Likewise, the veteran's 
representative notes that medical literature indicates that 
Dupuytren's contracture is a DNA-based disorder and that DNA 
cells in the fascia have the ability to travel about the 
human body and manifest themselves in the hands.  
Furthermore, at the June 2006 hearing the veteran's 
representative testified that in the medical field there is a 
difference of opinion on how Dupuytren's contracture can 
manifest itself and that once it is service-connected, 
wherever it manifests itself in the body should also be 
considered service-connected.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additionally, 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service- connected disability has 
aggravated a nonservice-connected disability, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  An appellant's own conclusion, 
stated in support of his claim, that his present disability 
is secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2007); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.303, 3.310.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is currently claiming that the Dupuytren's 
contractures in his left hand are secondary to those in his 
right hand and not that his present left hand disability is 
directly related to service.  In fact, service medical 
records (SMRs) do not show any in-service complaints, 
findings or diagnoses of Dupuytren's contracture in the 
veteran's left hand. 

VA medical treatment records dated in April 2002 indicate 
that the veteran had Dupuytren's contractures in both hands, 
and that he uses therapy balls and tries to keep his hands 
flexible.

An October 2004 VA examination is of record.  In its November 
2006 remand, the Board found that the October 2004 
examination did not address the issue that is currently on 
appeal, which is, whether the left hand disability was caused 
or aggravated by the service-connected Dupuytren's 
contracture in the right hand.  The October 2004 examination 
notes that the Dupuytren's contracture in the right hand is 
not caused by, or a result of, the Dupuytren's contracture of 
the left hand.  Furthermore, the examiner opined that 
Dupuytren's contracture does not spread from one hand to the 
other.

There are numerous private medical opinions of record dated 
in 2005 and 2006 concerning the veteran's left and right 
hands.  These opinions do not indicate, however, that the 
Dupuytren's contractures in the veteran's left hand are in 
any way related to the service-connected Dupuytren's 
contractures in his right hand.

In accordance with the November 2006 Board Remand, the 
veteran was afforded a VA examination in December 2006.  The 
veteran's claims file was reviewed by the examiner and x-rays 
of both hands were taken.  The examiner gave the veteran a 
diagnosis of Dupuytren's contractures, both hands, and opined 
that the service-connected Dupuytren's contracture of the 
right hand did not cause the Dupuytren's contracture of the 
left hand, and that the Dupuytren's contracture of the left 
hand was not aggravated by the service-connected right hand 
Dupuytren's contracture.  The examiner noted further that 
according to medical literature the cause of Dupuytren's 
contracture is unknown.  Finally, it was noted that medical 
literature does not support the proposition that Dupuytren's 
contractures spread from one area of the body to another.

Regarding the veteran's claim that his left hand Dupuytren's 
contracture disability is secondary to his service-connected 
Dupuytren's contracture right hand disability, the negative 
evidence in this case outweighs the positive.

Although the veteran and his representative have argued that 
his current Dupuytren's contractures in his left hand are 
secondary to his service-connected Dupuytren's contractures 
of his right hand, these are not matters for individuals 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Grivois v. Brown, 6 Vet. App. 136 
(1994) (stating that an appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.)  

Likewise, the veteran's representative assertions that the 
medical field and medical literature support the veteran's 
claim are of minimal probative value because they are general 
in nature and do not address the veteran's case.  Sacks v. 
West, 11 Vet. App. 314 (1998)

Thus, although the veteran's lay assertions and his 
representative's claimed medical evidence have been 
considered, they do not outweigh the medical evidence of 
record, specifically the December 2006 VA examiner's medical 
opinion, which indicates that the veteran's Dupuytren's 
contracture disability of his left hand is not proximately 
due to or the result of his service-connected Dupuytren's 
contracture of his right hand, and that the veteran's left 
hand Dupuytren's contracture disability was not aggravated by 
his service-connected right hand Dupuytren's contracture 
disability.  See 38 C.F.R. § 3.310(a).  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App.at 175.

The preponderance of the evidence is against the claim for a 
left hand disability, claimed as Dupuytren's contracture, as 
secondary to service-connected Dupuytren's contracture of the 
right hand; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for a left hand disability, 
claimed as Dupuytren's contracture, as secondary to service- 
connected Dupuytren's contracture of the right hand is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


